DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on September 01, 2022.  Claims 1, 2, 3, 5, 7, 9, 10, 12, 14, 15, 16, 17, 18, 19, 20, 21, 22 & 23 are pending and currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 9, 10, 12, 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0326044 A1) to Ashley et al., in view of (U.S. Patent Number 9,252,612 B2) to Baluha and (CN 201986921 U) to Zhang.
Regarding claim 1, Ashley et al., discloses the wearable shoulder bag (40) comprising:
a) the body (i.e. Body of (40) in Figure 7) comprising the top side, the bottom side, the right side (45) and the left side (44) (See Figure 7), wherein the body (i.e. Body of (40) in Figure 7) is openable from one or more of the top side (i.e. Top Side of (40) in Figure 7), the bottom side (i.e. Bottom Side of (40) in Figure 7), the right side (45) and the left side (44) (See Paragraph 0034);
b) the first shoulder strap (46) and the second shoulder strap (47) both coupled to the body (i.e. Body of (40) in Figure 7) and each other (i.e. via Upper Horizontal Connecting Bridge Strap Portion between (46 & 47) in Figure 6) and configured to be worn on shoulders of the user (See Figure 7);
c) the USB charging port (110 or 220) for receiving the USB cable, the USB charging port (110) integrated within (i.e. via (48) in Figure 7) the first shoulder strap (46) (See Figure 7); and
d) the power bank (120 or 220) enclosed within the shoulder bag (40) (See Figure 7) and connected to the USB charging port (110), the power bank (120 or 220) for charging an electronic device coupled to the USB charging port (110) through the USB cable (See Figure 7).
However, Ashley et al., lacks and does not explicitly disclose the power bank enclosed within the second shoulder strap.
Baluha teaches the power bank (8) enclosed (i.e. via (16) in Figures 2 & 4) within the strap (2) (See Figures 2 & 4).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the power bank enclosed within the strap as taught by Baluha with the wearable shoulder bag of Ashley et al., in order to protect the battery and the user (See Column 4, lines 35 & 36). 
	However, Ashley et al., does teach the circuitry to connect the USB charging port in that strap.  In modifying with Baluha to taches the power bank within the shoulder strap it would seem logical that the circuitry connecting the USB charging port and power bank would be interior of the shoulder straps.  However since there is no explicit disclosure in this combination of e) interior circuitry connecting the power bank and the USB charging port, the interior circuitry enclosed within the first shoulder strap and the second shoulder strap.
	Zhang teaches e) interior circuitry (6) connecting the power bank (3) and the box body (2), the interior circuitry (6) enclosed within the first shoulder strap and the second shoulder strap (i.e. Left & Right (4) in Figure 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make e) interior circuitry connecting the power bank and the box body, the interior circuitry enclosed within the first shoulder strap and the second shoulder strap as taught by Zhang with the wearable shoulder bag in order provided circuity to both shoulder straps and to keep and maintain the appearance of the bag.

Regarding claim 2, Ashley et al., discloses the shoulder bag (40) comprising the back pack (See Paragraph 0034) (See Figure 7).

Regarding claim 5, Ashley et al., discloses the power bank (120 or 220) is removable.

Regarding claim 9, Ashley et al., discloses the wearable bag (40) comprising: 
a) the body (i.e. Body Portion of (40) in Figure 7) comprising the top side, the bottom side, the right side (45) and the left side (44), wherein the body (i.e. Body Portion of (40) in Figure 7) is openable from one or more of the top side, the bottom side, the right side (45) and the left side (44); and
b) the USB charging port (110 or 210) for receiving the USB cable (105) and integrated within the internal pocket (i.e. Interior of (46) via (48) in Figure 7) of the body (i.e. Body Portion of (40) in Figure 7) such that the electronic device (1) having the USB cable (20) is able to interface with the USB charging port (110 or 220) from within the pocket (i.e. Interior of (46) via (48) in Figure 7); and
c) the power bank (120 or 220) coupled with the USB charging port (110) and enclosed within the body (i.e. Body Portion of (40) in Figure 7), the power bank (120) configured for charging the electronic device (1) via the USB charging port (110) (See Figures 3 & 7).
However, Ashley et al., lacks and does not explicitly disclose the power bank enclosed within the second shoulder strap.
Baluha teaches the power bank (8) enclosed (i.e. via (16) in Figures 2 & 4) within the strap (2) (See Figures 2 & 4).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the power bank enclosed within the strap as taught by Baluha with the wearable shoulder bag of Ashley et al., in order to protect the battery and the user (See Column 4, lines 35 & 36). 
However, Ashley et al., lacks and does not explicitly disclose d) interior circuitry connecting the power bank and the USB charging port, the interior circuitry enclosed within the first shoulder strap and the second shoulder strap.
	Zhang teaches d) interior circuitry (6) connecting the power bank (3) and the box body (2), the interior circuitry (6) enclosed within the first shoulder strap and the second shoulder strap (i.e. Left & Right (4) in Figure 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make d) interior circuitry connecting the power bank and the box body, the interior circuitry enclosed within the first shoulder strap and the second shoulder strap as taught by Zhang with the wearable shoulder bag in order provided circuity to both shoulder straps and to keep and maintain the appearance of the bag.

Regarding claim 10, Ashley et al., discloses the wearable bag (40) comprises the back pack (See Figure 7).

Regarding claim 12, Ashley et al., discloses the power bank (120 or 220) is removable.

Regarding claim 15, Ashley et al., discloses the power bank (120 or 220) removably couples with the charging cord (20) for charging the electronic device (1) (See Figures 1, 2, 3 & 7).

Regarding claim 16, Ashley et al., discloses the power bank (120 or 220) charged by removably coupling the power cord (10) to the inlet port (112 or 212) of the power bank (120 or 220) (See Figures 1, 2 & 3).

Claims 3, 18, 19, 20, 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0326044 A1) to Ashley et al., (U.S. Patent Number 9,252,612 B2) to Baluha and (CN 201986921 U) to Zhang as applied to claim 1 above, and further in view of (U.S. Patent Number 9,041,338 B2) to Shen.
Regarding claim 3, Ashley et al., discloses the power bank (120) (See Figure 7).
However, Ashley et al., as modified by above lacks and does not explicitly disclose including the housing and the solar panel integrated into an exterior surface of the housing, wherein the solar panel charges the power bank.
Shen et al., teaches the power bank (1) includes the housing (11) and the solar panel (127) integrated into an exterior surface of the housing (11), wherein the solar panel (127) charges the power bank (1) (See Figures 1 & 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the power bank includes the housing and the solar panel integrated into an exterior surface of the housing, wherein the solar panel charges the power bank of Shen et al., in order to provide portable charging and / or re-charging to personal electronic devices. 

Regarding claim 18, Ashley et al., discloses the shoulder strap (46 & 47) for the wearable bag (40) comprising: 
a) the shoulder strap body (i.e. Body Portions of (46 & 47) in Figures 6 & 7), wherein the shoulder strap body (i.e. Body Portion of (46) in Figure 6) is configured to connect (i.e. via Upper Horizontal Connecting Bridge Strap Portion between (46 & 47) in Figure 6) to the second shoulder strap body (i.e. Body Portion of (47) in Figure 6); and 
the power bank (120) configured for charging the electronic device (1) (See Figures 1 & 7).
However, Ashley et al., lacks and does not explicitly disclose b) the power bank (120) enclosed within the shoulder strap body (46 & 47).
Baluha teaches the power bank (8) enclosed (i.e. via (16) in Figure 2) within the strap (2) (See Figures 2 & 4).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the power bank enclosed within the strap as taught by Baluha with the wearable shoulder bag of Ashley et al., in order to protect the battery and the user (See Column 4, lines 35 & 36). 
	However, Ashley et al., lacks and does not explicitly disclose including the housing and the solar panel integrated into the exterior surface of the housing, wherein the solar panel charges the power bank.
Shen teaches the power bank (1) including the housing (11) and the solar panel (127) integrated into the exterior surface of the housing (11), wherein the solar panel (127) charges the power bank (1) and the power bank (1) is configured for charging the electronic device (See Column 2, line 53 – 55) (See Figures 1 & 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the power bank includes the housing and the solar panel integrated into an exterior surface of the housing, wherein the solar panel charges the power bank of Shen et al., in order to provide portable charging and / or re-charging to personal electronic devices. 

Regarding claim 19, Ashley et al., discloses the USB charging port (110) for charging the electronic device (1) through the USB cable (20) (See Figure 1).

Regarding claim 20, Ashley et al., discloses the power bank (120) is located within the backpack (40) and connects to the USB charging port (110) through interior circuitry of the body (40) (See Figure 7).
Furthermore, Ashley et al., as modified by Baluha discloses the power bank (8) is located within the pocket (16) of the strap (2) (See Figures 2 & 4).

Regarding claim 21, Ashley et al., as modified Baluha discloses the power bank (8) is removable from the pocket (16) (See Figures 2 & 4).

Regarding claim 22, Ashley et al., as modified by Baluha discloses the power bank (8 &10) is sewed into the strap (2) and is recharged while coupled within the strap (2) (See Column 4, lines 50 – 54) (See Figured 2 & 4).

Claims 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0326044 A1) to Ashley et al., (U.S. Patent Number 9,252,612 B2) to Baluha and (CN 201986921 U) to Zhang as applied to claim 1 above, and further in view of (U.S. Patent Number 6,655,565 B2) to Godshaw et al.
Regarding claim 7, Ashley et al., as modified by above lacks and does not explicitly disclose one or more of the tool pocket and chain webbing for holding one or more tools.
Godshaw et al., teaches the tool pocket (42) and the chain webbing (40) for holding one or more tools (See Figure 4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the tool pocket and the chain webbing for holding one or more tools as taught by Godshaw et al., with the wearable shoulder bag of Ashley et al., in order store additional personal items and equipment.

Regarding claim 14, Ashley et al., as modified by Godshaw et al., discloses the body comprises one or more of the tool pocket (42) and chain webbing (40) for holding one or more tools (See Figure 4).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0326044 A1) to Ashley et al., (U.S. Patent Number 9,252,612 B2) to Baluha and (CN 201986921 U) to Zhang as applied to claim 9 above, and further in view of (U.S. Patent Publication Number 2005 / 0140331 A1) to McQuade.
Regarding claim 17, Ashley et al., as modified by above lacks and does not explicitly disclose the solar panel charging the power pack (120).
McQuade teaches the wearable bag (10) comprising the solar panel (16-1, 16-2 & 16-3) charging the power pack (100) (See Paragraph 0031) (See Figures 1 & 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the wearable bag comprising the solar panel as taught by McQuade with the wearable shoulder bag of Ashley et al., in order to provide portable charging to batteries and also provide power to electronic devices (See Abstract).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0326044 A1) to Ashley et al., (U.S. Patent Number 9,252,612 B2) to Baluha, (CN 201986921 U) to Zhang and (U.S. Patent Number 9,041,338 B2) to Shen as applied to claim 18 above, and further in view of (U.S. Patent Publication Number 2021 / 0100340 A1) to Chang.
Regarding claim 23, Ashley et al., as modified by above lacks and does not explicitly disclose the shoulder strap removably couples with the wearable shoulder bag.
Chang teaches the shoulder straps (i.e. Left & Right (20) in Figure 4) removably couples (i.e. via (222, (26/262), (16/162), (29/292) & 182)) in Figures 4, 5 & 6) with the wearable shoulder bag (10) (See Figures 4, 5, & 6). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the shoulder strap removably coupled with the wearable shoulder bag as taught by Chang with the wearable shoulder bag of Ashley et al., in order to provide different adjustable configurations to accommodate various size users (See Abstract). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 3, 5, 7, 9, 10, 12, 14, 15, 16, 17, 18, 19, 20, 21, 22 & 23 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734